DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2021 has been entered. Claims 1, 7, 11, 17 and 24 are amended and claims 10, 20- 22 are cancelled. Claims 1- 9, 11- 19 and 23- 24 are pending for examinations. Further previously given rejection based on 35 USC 112 second is withdrawn now.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11 and 23- 24 filed in the remarks on 2/1/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed in the remarks for claim 23 have been fully considered but they are not persuasive. On page 10 of the remarks, applicant argues, “after initiating the call, [the client device] receive from the network operator a request for geographical location information, as required by claim 23. (Emphasis added).
The Office contends that Vagelos discloses this feature and to support its contention the Office cites to Vagelos at paragraph 47. Applicant disagrees with the Office’s interpretation of Vagelos. Vagelos discloses that “if the location information for the wireless device 100 is not available, ... the national emergency call center 402 may 
	Examiner disagrees and respectfully submits that applicant argues particular, “…if the location information for the wireless device 100 is not available, ... the national emergency call center 402 may transmit a request for the location of the wireless device 100 (Vagelos at para. 47). “ are intended use, examiner never cited that phrase; nevertheless Vagelos teaches in [0047] about an operator at the national emergency call center 402 may request the caller the caller's location.

 Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4, 8, 11, 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Carney et al. (US Pub. No. 2012/0213082 A1), hereafter Mark in view of JI et al. (CN104093153A), published in 2014 (see IDS filed by applicant on 10/05/2020) and further in view of Livingood (US Pub. No. 2014/0293996 A1), hereafter Jason.

Regarding claim 1, Mark teaches a method performed by a network operator, for enhancing security of a Voice Over Internet Protocol, VOIP, call initiated by a calling device to a callee (see abstract), the method comprising: determining whether a scrutiny of the call is required; as a result of determining that a scrutiny is required (see Fig. 9, #920, 930), further Mark teaches about the amended limitations (2/1/2021) regarding the method further comprises, prior to determining whether the scrutiny is required, receiving a message transmitted by the calling device, wherein the message indicates that the calling device is initiating the call; see Abstract and Fig. 9, #910, 920, 930.
	But Mark is silent regarding requesting the calling device’s geographical location information; receiving the requested geographical location information, wherein the received geographical location information identifies a stated geographical location of the calling device; obtaining information indicating an actual geographical location of the calling device; and checking veracity of the received geographical location information to determine whether the call is suspicious, wherein checking the veracity of the received geographical location information comprises determining whether the stated geographical location of the calling device matches the actual geographical location of the calling device; further Mark is also silent regarding amended limitations (2/1/2021) about the step of obtaining the information indicating the actual geographical location of the calling device comprises obtaining network node information identifying the actual geographical location of a network node that received the message indicating that the calling device is initiating the call.
Query the originating end of the communication network address routing number or the communication network IP address to obtain the geographical location information of the originating end, query the geographical location information of the calling number, and compare the geographical location information of the two, if the comparison result is the geographical location If the information is the same, it is determined that the current call is a legitimate call, and the current screening ends, otherwise step (3-3) is performed; see [0021- 0023, 0041]; further refer to [0039]… the analysis sub-module invokes the database service module to query the communication network address routing number of the current call originating end or the communication network IP address to obtain the geographical location information of the originating end, as a comparison party; the current calling number is a fixed telephone number When the database service module is invoked to query, the location information of the home location is obtained as the other party of the comparison, or when the calling number is the mobile number, the interface signaling of the signaling front-end module is invoked to query the roaming of the current calling number. Geographical location information as the other party to the comparison, the geographical location of the two parties If the result of the comparison judgment is that the geographical location information is the same, it is determined that the current call is a legitimate call, and the current screening ends; if the comparison is inconsistent, it is determined whether there is a redirection number, and if there is no redirection number, the current call is marked as The pseudo-number call, the signaling of the pseudo-number call is delivered to the interception sub-module through the message interface….. (here any one of the geographic location can be declared one and the other one actual geographic location).
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of JI with the teachings of Mark to make system more effective. Having a mechanism wherein requesting the calling device’s geographical location information; receiving the requested geographical location information, wherein the received geographical location information identifies a declared geographical location of the calling device; obtaining information identifying an actual geographical location of the calling device; and checking veracity of the received geographical location information to determine whether the call is suspicious, wherein checking the veracity of the received geographical location information comprises determining whether the declared geographical location of the calling device matches the actual geographical location of the calling device; greater way reliable communication can be carried out in the communication system.
	Here as stated above JI states about the step of obtaining the information indicating the actual geographical location of the calling device; see [0020- 0023]; but 
	However Jason teaches in Abstract about method and system for locating a device (i.e. calling device’s actual location) connected to a network by determining a current network address for the device and comparing the current network address to a network address in a user profile (refer to [0030] network address for Access Point/s). If the network addresses match, the device is located based on a physical address (refer to [0030]) associated with the network address in the user profile. Now refer to [0018].. first and second access points 14 and 16 are nodes or other features that are configured to connect the network device 24 to the network 20. The system 10 shown in FIG. 1 only indicates two access points 14 and 16, but it is contemplated that the system 10 may include any number of access points in any number of geographical areas. Preferably, a network address, such as an IP address, is associated with each access point to identify its location on the network 20 (i.e. here Access Point can be a network node and network device can be a calling device; see [0016]); now in context with Abstract refer to [0021] VELA 28 (i.e. network operator) is configured in accordance with the present invention to communicate with the network 20 and to determine the location of a user (i.e. user of calling device’s actual location) on the network 20 based on a location of the network device 24, such as by determining whether the network device 24 is at the first access point 14 or the second access point 16.
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of 

	Regarding claim 4, Mark in view of JI and Jason teaches as per claim 1, wherein whether the scrutiny is required is determined by analyzing a call detail record, (CDR) of the caller; Mark; see Fig. 9, #920, 930; see [0070] in context with [0058, 0069].

	Regarding claim 8, Mark in view of JI and Jason teaches as per claim 1, regarding if the call is suspicious, informing the callee before connecting the call, or rejecting the call; Mark in Fig. 9, #940 regarding rejecting the call.

	Regarding claim 11, Mark teaches a network operator device configured to enhance security of a Voice Over IP (VOIP), call initiated by a calling device to a callee, the network operator device comprising: a communication interface configured to exchange messages with other devices in a communication network; and a processing unit that includes at least one processor, is connected to the communication interface and is configured (see abstract): determine whether a scrutiny of the call is required; as a result of determining that a scrutiny is required (see Fig. 9, #920, 930), further Mark teaches about the amended limitations (2/1/2021) regarding, the processing unit is further configured to, prior to determining whether the scrutiny is required, receiving a 
	But Mark is silent regarding requesting the calling device’s geographical location information; receiving the requested geographical location information, wherein the received geographical location information identifies a stated geographical location of the calling device; obtaining information indicating an actual geographical location of the calling device; and checking veracity of the received geographical location information to determine whether the call is suspicious, wherein checking the veracity of the received geographical location information comprises determining whether the stated geographical location of the calling device matches the actual geographical location of the calling device; further Mark is also silent regarding amended limitations (2/1/2021) about the processing unit is configured to obtain the information indicating the actual geographical location of the calling device comprises obtaining network node information identifying the actual geographical location of a network node that received the message indicating that the calling device is initiating the call.
	However JI states [0018] regarding ….whether the call signaling of the routing specification violates the routing specification, whether there is a redirection number, and there is a change In the case of sending a number, it is judged by the assistance of the provided blacklist table whether it is a pseudo-number call, and the call in the case where there is no re-issued number is directly determined as a pseudo-number call, and the specific steps are as follows:; now refer to [0020] wherein Query the originating end of the communication network address routing number or the communication network IP address to obtain the geographical location information of the originating end, query the geographical location information of the calling number, and compare the geographical location information of the two, if the comparison result is the geographical location If the information is the same, it is determined that the current call is a legitimate call, and the current screening ends, otherwise step (3-3) is performed; see [0021- 0023, 0041]; further refer to [0039]… the analysis sub-module invokes the database service module to query the communication network address routing number of the current call originating end or the communication network IP address to obtain the geographical location information of the originating end, as a comparison party; the current calling number is a fixed telephone number When the database service module is invoked to query, the location information of the home location is obtained as the other party of the comparison, or when the calling number is the mobile number, the interface signaling of the signaling front-end module is invoked to query the roaming of the current calling number. Geographical location information as the other party to the comparison, the geographical location of the two parties If the result of the comparison judgment is that the geographical location information is the same, it is determined that the current call is a legitimate call, and the current screening ends; if the comparison is inconsistent, it is determined whether there is a redirection number, and if there is no redirection number, the current call is marked as The pseudo-number call, the signaling of the pseudo-number call is delivered to the interception sub-module through the message interface….. (here any one of the geographic location can be declared one and the other one actual geographic location).

	Here as stated above JI states about the step of obtaining the information indicating the actual geographical location of the calling device; see [0020- 0023]; but silent about obtaining network node information identifying that location of a network node that received the message indicating that the calling device is initiating the call.
	However Jason teaches in Abstract about method and system for locating a device (i.e. calling device’s actual location) connected to a network by determining a current network address for the device and comparing the current network address to a network address in a user profile (refer to [0030] network address for Access Point/s). If the network addresses match, the device is located based on a physical address (refer to [0030]) associated with the network address in the user profile. Now refer to [0018].. first and second access points 14 and 16 are nodes or other features that are configured to connect the network device 24 to the network 20. The system 10 shown in FIG. 1 only indicates two access points 14 and 16, but it is contemplated that the system 10 may include any number of access points in any number of geographical areas. Preferably, a network address, such as an IP address, is associated with each access point to identify its location on the network 20 (i.e. here Access Point can be a network node and network device can be a calling device; see [0016]); now in context with Abstract refer to [0021] VELA 28 (i.e. network operator) is configured in accordance with the present invention to communicate with the network 20 and to determine the location of a user (i.e. user of calling device’s actual location) on the network 20 based on a location of the network device 24, such as by determining whether the network device 24 is at the first access point 14 or the second access point 16.
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Jason with the teachings of Mark in view of JI to make system more reliable. Having a mechanism wherein about obtaining network node information identifying that location of a network node that received the message indicating that the calling device is initiating the call; more reliable way device actual location can be judged in the communication system. 

claim 14, Mark in view of JI and Jason teaches as per claim 11, wherein whether the scrutiny is required is determined by analyzing a call detail record, (CDR) of the caller; Mark; see Fig. 9, #920, 930; see [0070] in context with [0058, 0069].

	Regarding claim 18, Mark in view of JI and Jason teaches as per claim 11, regarding if the call is suspicious, informing the callee before connecting the call, or rejecting the call; Mark in Fig. 9, #940 regarding rejecting the call.

	Regarding claim 24, Mark teaches a method performed by a network operator, for enhancing security of a Voice Over Internet Protocol, VOIP, call from a calling device operated by a caller to a called device operated by a callee (see abstract), the method comprising: 
	receiving a first message transmitted by the calling device, wherein the first message indicates that the calling device is initiating the call; see Abstract and Fig. 9, #910, 920, 930.
But Mark is silent regarding a second message transmitted by calling device,  which comprising first geographic location information, the first geographic location information identifying a stated geographic location of the calling device; obtaining second geographic location information, the second geographic location information indicating an actual geographic location of the calling device; comparing the stated geographic location of the calling device with the actual geographic location of the calling device to determine whether the caller is suspicious; and as a result of determining that the caller is suspicious, transmitting a call rejection message to the calling device or informing the 

	However JI states [0018] regarding ….whether the call signaling of the routing specification violates the routing specification, whether there is a redirection number, and there is a change In the case of sending a number, it is judged by the assistance of the provided blacklist table whether it is a pseudo-number call, and the call in the case where there is no re-issued number is directly determined as a pseudo-number call, and the specific steps are as follows:; now refer to [0020] wherein Query the originating end of the communication network address routing number or the communication network IP address to obtain the geographical location information of the originating end, query the geographical location information of the calling number, and compare the geographical location information of the two, if the comparison result is the geographical location If the information is the same, it is determined that the current call is a legitimate call, and the current screening ends, otherwise step (3-3) is performed; see [0021- 0023, 0041]; further refer to [0039]… the analysis sub-module invokes the database service module to query the communication network address routing number of the current call originating end or the communication network IP address to obtain the geographical location information of the originating end, as a comparison party; the current calling number is a fixed telephone number When the database service module is invoked to query, the location information of the home location is obtained as the other party of the comparison, or when the calling number is the mobile number, the interface signaling of the signaling front-end module is invoked to query the roaming of the current calling number. Geographical location information as the other party to the comparison, the geographical location of the two parties If the result of the comparison judgment is that the geographical location information is the same, it is determined that the current call is a legitimate call, and the current screening ends; if the comparison is inconsistent, it is determined whether there is a redirection number, and if there is no redirection number, the current call is marked as The pseudo-number call, the signaling of the pseudo-number call is delivered to the interception sub-module through the message interface….. (here any one of the geographic location can be declared one and the other one actual geographic location).
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of JI with the teachings of Mark to make system more effective. Having a mechanism wherein requesting the calling device’s geographical location information; receiving the requested geographical location information, wherein the received geographical location information identifies a declared geographical location of the calling device; obtaining information identifying an actual geographical location of the calling device; and checking veracity of the received geographical location information to determine whether the call is suspicious, wherein checking the veracity of the received geographical location information comprises determining whether the declared 
	Here as stated above JI states about the step of obtaining the information indicating the actual geographical location of the calling device; see [0020- 0023]; but silent about obtaining network node information identifying that location of a network node that received the message indicating that the calling device is initiating the call.
	However Jason teaches in Abstract about method and system for locating a device (i.e. calling device’s actual location) connected to a network by determining a current network address for the device and comparing the current network address to a network address in a user profile (refer to [0030] network address for Access Point/s). If the network addresses match, the device is located based on a physical address (refer to [0030]) associated with the network address in the user profile. Now refer to [0018].. first and second access points 14 and 16 are nodes or other features that are configured to connect the network device 24 to the network 20. The system 10 shown in FIG. 1 only indicates two access points 14 and 16, but it is contemplated that the system 10 may include any number of access points in any number of geographical areas. Preferably, a network address, such as an IP address, is associated with each access point to identify its location on the network 20 (i.e. here Access Point can be a network node and network device can be a calling device; see [0016]); now in context with Abstract refer to [0021] VELA 28 (i.e. network operator) is configured in accordance with the present invention to communicate with the network 20 and to determine the location of a user (i.e. user of calling device’s actual location) on the network 20 based on a location of the network device 24, such as by determining whether the network device 24 is at the first access point 14 or the second access point 16.
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Jason with the teachings of Mark in view of JI to make system more reliable. Having a mechanism wherein about obtaining network node information identifying that location of a network node that received the message indicating that the calling device is initiating the call; more reliable way device actual location can be judged in the communication system. 

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Carney et al. (US Pub. No. 2012/0213082 A1), hereafter Mark in view of JI et al. (CN104093153A), published in 2014 (see IDS filed by applicant on 10/05/2020) and further in view of Livingood (US Pub. No. 2014/0293996 A1), hereafter Jason and in further view of Seyfetdinov (US Pub. No. 2010/0189228 A1), hereafter Serge.

	Regarding claim 2, Mark in view of JI and Jason as teaches per claim 1, but Mark is silent regarding wherein the scrutiny is required if the callee's profile includes an indication for enhanced VOIP security service; however Serge states in [0014] regarding It can be advantageous to flag certain individuals in an inmate's profile as highly suspicious. If the inmate initiates communication with the flagged individual, the system will alert a live operator to monitor the system. It would have been obvious to 

	Regarding claim 12, Mark in view of JI and Jason as teaches per claim 11, but Mark is silent regarding wherein the scrutiny is required if the callee's profile includes an indication for enhanced VOIP security service; however Serge states in [0014] regarding It can be advantageous to flag certain individuals in an inmate's profile as highly suspicious. If the inmate initiates communication with the flagged individual, the system will alert a live operator to monitor the system. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Serge with the teachings of Mark in view of JI and Jason to make system more effective. Having a mechanism wherein the scrutiny is required if a callee's profile includes an indication for enhanced VOIP security service; greater way reliable communication can be carried out in the communication system.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Carney et al. (US Pub. No. 2012/0213082 A1), hereafter Mark in view of JI et al. (CN104093153A), published in 2014 (see IDS filed by applicant on 10/05/2020) and further in view of Livingood (US Pub. No. 2014/0293996 A1), hereafter Jason and in hereafter Serge and further in view of Armstrong et al. (US Pub. No. 2016/0241676 A1).

	Regarding claim 3, Mark in view of JI, Jason and Serge teaches as per claim 2, but Mark is silent about regarding receiving a request to include the indication for enhanced VOIP security in the callee's profile; however Armstrong teaches in [0025] regarding the application server may include several components, such as a client agent, a subscription bundle, a reality state and a command handler for each client; further see [0109] The client 183 is coupled to the server 187 over the Internet 185 or other public or private network; now refer to [0119]… Commands are handled by a Command Handler which validates security and data integrity rules and then translates the command into a series of data update operations called a Change Set. This Change Set is stored on disk (such as a Mongo Database, but other types of storage systems are within the scope of the present invention). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Armstrong with the teachings of Mark in view of JI, Jason and Serge to make system more standardized.

	Regarding claim 13, Mark in view of JI, Jason and Serge teaches as per claim 12, but Mark is silent about regarding receiving a request to include the indication for enhanced VOIP security in the callee's profile; however Armstrong teaches in [0025] regarding the application server may include several components, such as a client agent, a subscription bundle, a reality state and a command handler for each client; .

Claim 5- 6 and 15- 16 are rejected under 35 U.S.C. 103 as being unpatentable over Carney et al. (US Pub. No. 2012/0213082 A1), hereafter Mark in view of JI et al. (CN104093153A), published in 2014 (see IDS filed by applicant on 10/05/2020) and further in view of Livingood (US Pub. No. 2014/0293996 A1), hereafter Jason and further in view of Morrison et al. (US Pat. No. 8634520 B1).

	Regarding claim 5, Mark in view of JI and Jason states about claim 4 but Mark is silent about wherein the analyzing of the CDR determines that the scrutiny is required if  calls placed by the caller have often been rejected by other callees and/or if the calls placed by the caller lasted frequently less than a predetermined time interval; however Morrison teaches in col. 10 lines 30- 35 about One criteria used by the system to assess whether callers should be blacklisted is therefore to determine whether a caller exceeds a predetermined number of calls within a predetermined period of time (e.g., 5 

	Regarding claim 6, Mark in view of JI and Jason states about claim 4 but Mark is silent about wherein the analyzing of the CDR determines that the scrutiny is not required if prior calls between the caller and the callee lasted longer than a predetermined duration; however Morrison teaches in col. 10 lines 30- 35 about One criteria used by the system to assess whether callers should be blacklisted is therefore to determine whether a caller exceeds a predetermined number of calls within a predetermined period of time (e.g., 5 calls to the tracking system phone numbers within 10 minutes, etc. (i.e. opposite is also true if less or one call in 10mnts ..then not blacklisted…)); further refer to claim 21, black list criteria as the calls each did not exceed a certain duration. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Morrison with the teachings of Mark in view of JI and Jason to make system more reliable. Having a mechanism wherein the analyzing of the CDR 

	Regarding claim 15, Mark in view of JI and Jason states about claim 14 but Mark is silent about wherein the analyzing of the CDR determines that the scrutiny is required if  calls placed by the caller have often been rejected by other callees and/or if the calls placed by the caller lasted frequently less than a predetermined time interval; however Morrison teaches in col. 10 lines 30- 35 about One criteria used by the system to assess whether callers should be blacklisted is therefore to determine whether a caller exceeds a predetermined number of calls within a predetermined period of time (e.g., 5 calls to the tracking system phone numbers within 10 minutes, etc.); further refer to claim 21, black list criteria as the calls each did not exceed a certain duration. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Morrison with the teachings of Mark in view of JI and Jason to make system more reliable. Having a mechanism wherein the analyzing of the CDR determines that the scrutiny is required if  calls placed by the caller have often been rejected by other callees and/or if the calls placed by the caller lasted frequently less than a predetermined time interval; greater way reliability communication can be carried out in the communication system.

	Regarding claim 16, Mark in view of JI and Jason states about claim 14 but Mark is silent about wherein the analyzing of the CDR determines that the scrutiny is not .

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Carney et al. (US Pub. No. 2012/0213082 A1), hereafter Mark in view of JI et al. (CN104093153A), published in 2014 (see IDS filed by applicant on 10/05/2020) and further in view of Livingood (US Pub. No. 2014/0293996 A1), hereafter Jason and further in view of Mahaffey et al. (US Pub. No. 2014/0279111 A1), hereafter Kevin.

	Regarding claim 7, Mark in view of JI and Jason states as per claim 1, Ji states about obtaining geographic location based on query to calling device; see [0039]; but the reply message comprising a header comprising the geographic location information that identifies the declared geographical location of the calling device; however Kevin states in [0036] regarding the anti-fraud client application 214 in the client device 210a can be configured to generate a response 205a to the request for location 205 and to include the device's location information in the response 205a. The response 205a can then be returned to and received by the anti-fraud service 250 over the network 201. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Kevin with the teachings of Mark in view of JI and Jason to make system more effective. Having a mechanism wherein receiving a replay message transmitted by the calling device, the reply message comprising a header comprising the geographic location information that identifies the declared geographical location of the calling device; greater way resources can be managed/utilized in the communication system.

	Regarding claim 17, Mark in view of JI and Jason states as per claim 11, Ji states about obtaining geographic location based on query to calling device; see [0039]; but Mark is silent regarding receiving a replay message transmitted by the calling device, the reply message comprising a header comprising the geographic location information that identifies the declared geographical location of the calling device; however Kevin states in [0036] regarding the anti-fraud client application 214 in the client device 210a can be configured to generate a response 205a to the request for location 205 and to include the device's location information in the response 205a. The the reply message comprising a header comprising the geographic location information that identifies the declared geographical location of the calling device; greater way resources can be managed/utilized in the communication system.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Carney et al. (US Pub. No. 2012/0213082 A1), hereafter Mark in view of JI et al. (CN104093153A), published in 2014 (see IDS filed by applicant on 10/05/2020) and further in view of Livingood (US Pub. No. 2014/0293996 A1), hereafter Jason and further in view of Ghosh et al. (US Pub. No. 8036356 B1).

	Regarding claim 9, Mark in view of JI and Jason teaches as per claim 8, Mark state about receiving geographic location as discussed earlier; but Mark is silent regarding wherein the informing is achieved by at least one of: forwarding the received geographical location information to the callee; sending an audio message to the callee prior to connecting the call, wherein the audio message comprises one of a voice announcement or a ringtone; and activating a warning signal detectable by the callee, wherein the warning signal comprises one of a warning displayed on a device of the callee or a display of the received geographical location information on the device of the 

	Regarding claim 19, Mark in view of JI and Jason teaches as per claim 18, Mark state about receiving geographic location as discussed earlier; but Mark is silent regarding wherein the informing is achieved by at least one of: forwarding the received geographical location information to the callee; sending an audio message to the callee prior to connecting the call, wherein the audio message comprises one of a voice announcement or a ringtone; and activating a warning signal detectable by the callee, wherein the warning signal comprises one of a warning displayed on a device of the callee or a display of the received geographical location information on the device of the callee; however Ghosh states in abstract regarding forwarding source caller to the calling part. It would have been obvious to one with ordinary skill, in the art before the .
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vagelos  (US Pub. No. 2017/0149983 A1), hereafter Vage in view of Pankajakshan et al. (US Pat. No. 8428052 B1), hereafter Pankaj.
	Regarding claim 23, Vage teaches a client device in a communication network, the client device (see claim 1, wireless device can be client device; further see Fig. 1) comprising:
	a communication interface configured to send and receive messages from other devices in the communication network (see Fig. 1, #102 transceiver; further see Fig. 4, [0046- 0047]; other devices can be #222, 306, 302, 304, 402; further see [0034]); and a data processing unit that includes at least one processor, is connected to the communication interface (see Fig. 1) and is configured to:
	initiate a call to a calle by transmitting a message to a network operator (see #206 of Fig. 4; refer to [0032] wireless device 100 may connect to either a voice over data network 202 or a cellular network 204. The connection of the wireless device 100 to a network may be via a communication channel 206 as defined herein; #402 can be a network operator);
	after initiating the call, receive from the network operator a request for geographical location information (see [0047]… an operator at the national emergency call center 402 may request the caller the caller's location….);
	Here Vage states regarding in response to the request a message (generated) is being sent to network operator; see [0047]; but Vage is silent regarding a message comprise a header including the text string; however Pankaj states in lines 8- 32 of col. 3 about….  The user equipment 102 generates an SMS message including the PANI header from the user equipment at step 406. The configuration of the PANI header is more particularly illustrated in FIG. 5….. application server 114 receives the SMS message at step 410 and extracts the location information at step 412 from the PANI header 502 within the SMS message; further see Fig. 5. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Pankaj with the teachings of Vage to make system more standardized by having text message for location information reporting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970.  The examiner can normally be reached on 7 a.m. -7 p.m. PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468